Title: To James Madison from Louis-André Pichon, 2 April 1802
From: Pichon, Louis-André
To: Madison, James


Sir
Philadelphia 2d. April 1802.
I have received with your polite letter of the 26th. your answer to my St. Domingo note with your packets for france and for this latter Colony. I will forward them with due care. I have been very much mortified at receiving no Sort of answer to my overtures relative to bills and am extremely concerned if it is not in the power of the United States to aid france in So unexpected a Situation. We, I believe guaranteed the Dutch loan for them after peace, when of course we were not under obligation to do it. This good office appears not to be of the description of those which were rendered under common and reciprocal engagements and for common purposes. The credit of France must be very low indeed if the U. S. will not take bills on her treasury to make necessary remittances. If something had been done I would have taken up all the bills So impolitically and So unjustly forced on your merchants at St Domingo, and have agreed to take from the Stores of the U. S. Such articles as they might have wished to part with. I beg you will excuse the last mention which I will make in this confidential way on this Subject. My present difficulties have nearly broke my heart both as a french man and as the agent of my country.
If it could be by any means obtained could not, Sir, the Government put in my hands the whole amount of the claims. I will pay Mr ⟨Cheriot?⟩ immediately ⟨on⟩ my bill. I beg, sir you will accept of the assurance of my sincere regard and respect
L A Pichon
 

   
   RC (NN).



   
   JM’s reply to Pichon on the subject of Saint-Domingue is dated 25 Mar. 1802; if there was a covering letter of 26 Mar., that letter has not been found.



   
   In November 1781 France borrowed ten million livres from the Dutch government on behalf of the U.S. and guaranteed the repayment of the loan (Samuel Flagg Bemis, The Diplomacy of the American Revolution [Bloomington, Ind., 1967], pp. 168–69).



   
   This is a reference to French claims under the Convention of 1800, for which Congress was in the process of making provision. JM’s report of 11 Jan. 1802 had estimated the cost of carrying the convention into effect (JM to Jefferson, 11 Jan. 1802, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:386).


